Citation Nr: 0305471	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from August 1976 to 
August 1980.  The record shows the appellant also served in 
the National Guard apparently beginning in 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.


FINDINGS OF FACT

The appellant's bilateral sensorineural hearing loss and 
tinnitus are of service origin.


CONCLUSION OF LAW

The appellant's bilateral sensorineural hearing loss and 
tinnitus were incurred during active duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for benefits.  This law also eliminated the concept of 
a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in a claim that was not well grounded.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a).

In this case, the RO has provided the appellant and his 
representative with notice of the information and medical 
evidence necessary to substantiate his claim in the rating 
decision, and Statement of the Case.  The record further 
reflects that the RO in letters dated in July 2001 and April 
2002 notified the appellant of the VCAA and its applicability 
to his claims for benefits.  The record also shows that the 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the appellant in support of his 
claims for benefits.  In this regard, the appellant's service 
medical records and personnel reports, and VA medical 
examination reports have been associated with the claims 
file.  Additionally, the appellant has provided written 
argument and testimonial evidence during a September 2002 
video conference hearing.  The Board notes that no other 
potential sources of additional relevant evidence has been 
identified by the appellant or the record.  Accordingly, the 
Board is satisfied that VA has fulfilled its duties pursuant 
to the VCAA and associated regulations.  Quartuccio v. 
Principi, 16 Vet. App. 182 (2002).

Factual Background

The appellant's service medical records reflect that 
audiogram conducted at the time of his entry into active 
duty, in August 1976, showed pure tone thresholds within 
normal limits.  The appellant was evaluated in April 1978 for 
hearing loss. An audiological examination showed moderate 
bilateral sensorineural hearing loss.  He was placed on a 
limited profile and it was noted that the hearing loss was 
permanent.  On separation examination in May 1980, the 
appellant's hearing acuity on audiometric examination was 
within normal limits.  He gave a history of hearing loss.

The National Guard service medical records show he was seen 
at the dispensary in May 1987 for ringing in his ears 
following a simulator explosion.  A June 1987 audiogram shows 
bilateral hearing loss at 4000 Hertz.  June 1996 and April 
2001 audiological examinations showed bilateral hearing loss.

The service administrative records show that during his 
period of active duty his military specialty was an anti-
armor weapons crewman for four months and an infantryman for 
3 years and 9 months.

The appellant underwent VA examination in January 2001.  At 
that time, the appellant reported a history of noise 
exposure, to include exposure to weapons firing and heavy 
shooting as an infantryman.  Following these exposures he 
would have ringing in his ears for several hours to several 
days.  He did not notice anything particular about hearing 
loss but an officer asked him about his hearing.  An 
audiological examination was conducted which showed hearing 
loss.  On audiometric evaluation, pure tone thresholds, in 
decibels, were evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
50
60
LEFT
10
10
20
60
65

The average pure tone threshold was evaluated for the right 
ear as 44 decibels, and 39 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and 96 percent in the left ear.  The 
diagnostic impression included a finding of moderate high 
frequency sensorineural hearing loss and associated tinnitus.  
It was the examiner's impression that the appellant's hearing 
loss and tinnitus were directly associated with his history 
of noise exposure in service.

During a September 2002 hearing, the appellant provided 
testimonial evidence regarding in service noise exposure and 
persistent symptoms of his hearing loss and tinnitus.  He 
indicated that following service he worked as a welder and 
wore earplugs.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any one of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

To summarize, the veteran has indicated he was exposed to 
loud noises while on active duty as an infantryman.  The 
Board finds this history credible and consistent with his 
military specialty.  The service medical records show that he 
was placed on a physical profile due to bilateral hearing 
which.  Additionally, the National Guard records show that he 
was exposed to acoustic trauma from a simulator explosion in 
May 1987, which resulted in ringing in his ears and hearing 
shown by an audiogram. was described as permanent.  

Additionally, VA examination in January 2001 confirmed the 
presence of high frequency hearing loss as defined in 
38 C.F.R. § 3.385.  It was the examiner's finding that the 
currently demonstrated hearing loss and tinnitus were related 
to noise exposure.  The only noise exposure recorded at that 
time involved military service.  Therefore, the Board finds, 
based upon a review of the evidence, that the currently 
diagnosed sensorineural hearing loss and tinnitus are related 
to his period of active duty.  Accordingly, service 
connection is warranted. 


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

